OPINION OF THE COURT
The issue before the court involves the constitutionality and the interpretation of a 1978 amendment to KRS, Chapter 177, the so-called “junkyard” Act.
The trial court ruled that the provisions of KRS 177.905-177.951 (1978) applied only to those persons, firms, etc., who were actually engaged in the business of recycling materials. It also ruled that the Act applied only to automobile and truck recyclers because of the title of the Act. Ky. Const., Sec. 51.
The Court of Appeals reversed the trial court on both issues. We granted discretionary review.
It is clear that the 1978 Act is constitutional. Jasper v. Commonwealth, Ky., 375 S.W.2d 709 (1964). A reading of KRS *213177.905 et seq., shows that the 1978 General Assembly intended to continue the regulation of traditional “junkyards.” (Now known as “material recyclers” KRS 177.-905(3)). It is also apparent that the General Assembly intended to add to its statutory regulation all those locations where five or more “junked, wrecked or nonoperative automobiles, vehicles, machines ... were deposited, parked, placed or otherwise located., KRS 177.905(2) (1978).
While some of the language is, to say the least, inartfully drawn, we cannot escape the conclusion that the thrust of the 1978 amendment is to add to regulation those places where five or more junked, etc., vehicles are stored. To interpret the statute as requiring these locations to be a business simply is not logical in view of the overall purpose of the statute. The Court of Appeals so ruled and we agree.
The genesis of KRS, Chapter 177, appears in Chapter 114 of the 1978 Acts of the Kentucky General Assembly. It was known as Senate Bill 287 and is entitled “AN ACT relating to auto and truck recyclers.” The Court of Appeals held that, under Ky. Const., Sec. 51 the provisions of the 1978 Act applied only to “auto and truck recyclers.” It specifically excluded from the Act all material recyclers. We do not agree.
The purpose of Sec. 51 is to prevent “surreptitious” legislation. Bowman v. Hamlett, 159 Ky. 184, 166 S.W. 1008 (1914). All that is required of the title of an act is to give a “general idea” of the contents of the act. It need not specifically refer to every provision. Thompson v. Commonwealth, 159 Ky. 8, 166 S.W. 623 (1914); Duke v. Boyd County, 225 Ky. 112, 7 S.W.2d 839 (1928). It is clear that the title to the Act complies with these judicial standards.
The judgment of the Court of Appeals is affirmed in part and reversed in part. The case is remanded to the circuit court with directions to enter a judgment in compliance with this opinion.
PALMORE, C. J., and AKER, CLAYTON, LUKOWSKY and STEPHENS, JJ., concur.
STERNBERG, J., dissents and files a separate opinion in which STEPHENSON, J., joins.